Opinion by
Hall, J.
This is an action in trover for the conversion of certain corn alleged by plaintiff to be his property. ■ Unless plaintiff had the legal title to or the right to the possession of the corn at the time of its alleged conversion by defendants, plaintiff has no standing in court and cannot recover. If for any reason the deed of trust introduced in evidence by plaintiff and relied upon by him as his ground of recovery did not convey to plaintiff the legal title to or the right to the possession of the corn at the time of its conversion by defendants, then the judgment of the circuit court was for the right party and should be affirmed by us without any regard whatever as to the correctness or incorrectness of the reasons, on account of which said judgment was rendered.
The questions whether a chattel mortgage of crops not yet planted but to be grown in the future on land at the time owned by the mortgageor will convey a legal title to said crops to the mortgagee; and whether the recording of such a chattel mortgage gives legal notice to a purchaser, in good faith, without actual notice, who buys the crops from the mortgageor in possession, have been argued at much length in this case. .But in our view of this case it is not necessary to give our opinion on these questions, and we express no opinion upon them.
In this case there is no mortgage in the sense of the *210word as here used. There is a deed of trust, which conveys no legal title to the corn in suit to plaintiff. There is a deed of trust, which by its express terms conveys the legal title to said corn to the trustee therein named, one Shaw. In this case, then,. Shaw had the legal title to the corn in suit, the plaintiff was merely the assignee of the beneficiary named in the deed of trust. Shaw was entitled to the possession of the corn. — Pace v. Pierce, 49 Mo. 395; Lacy, Trustee, v. Giboney, 36 Mo. 320.
The conclusion reached by us is, that by reason of the deed of trust in evidence the plaintiff did not have either thedegal title or the right of possession to the corn in controversy. This conclusion, being the conclusion reached by the trial court, we shall not, as before said, discuss the methods by which that conclusion may'have been reached by that court. The conclusion is correct. That is sufficient. The trustee did not refuse to act. But he, as testified by plaintiff, took possession of the balance of the corn not purchased by defendants, sold it as trustee and applied the proceeds thereof in accordance with the terms of the trust. The trustee, and not the beneficiary, should have brought this action. — Richardson v. Means, 22 Mo. 498; Gibbons v. Gentry, 20 Mo. 476; Bergesch v. Keevill, 19 Mo. 127; Parker v. Rodes, 79 Mo. 91.
For the reasons above given the judgment of the circuit court is affirmed.
All concur.